DETAILED ACTION
Election/Restrictions
Claims 1-5 and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 7-9, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on April 28, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5, 7-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1, 7, and 11, the Applicant has sufficiently claimed and respectively defined the illuminable image, the method of forming an illuminable image, 
Claim 1: “a printed transparent light gathering channel printed on the substrate; and a printed transparent light transferring channel printed on the substrate, the printed transparent light gathering channel being free of the printed image, and the printed transparent light transferring channel communicated with the printed transparent light gathering channel and the printed transparent light directing channel to direct light from the printed transparent light gathering channel to the printed transparent light directing channel”;
Claim 7: “depositing transparent ink on the substrate to form a transparent light gathering channel; depositing transparent ink on the substrate to form a transparent light transferring channel between the transparent light gathering channel and the transparent light directing channel, wherein printing the image includes avoiding printing of the image directly on the light gathering channel”; and
Claim 11: “gathering light with a printed transparent light gathering channel, the printed transparent light gathering channel printed on a substrate; transferring the light from the printed transparent light gathering channel to a printed transparent light directing channel with a printed transparent light transferring channel, the printed transparent light transparent channel printed on the substrate, and the printed transparent light gathering channel being free of the printed image.”
All subsequent claims are allowable due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Monday, February 21, 2022

/Jason M Han/Primary Examiner, Art Unit 2875